Title: From John Adams to C. W. F. Dumas, 24 February 1782
From: Adams, John
To: Dumas, Charles William Frederic



Amsterdam Feb. 24. 1782
Sir

Your favour of the 23, is just come to hand, and I thank you for your Care and skill in the Purchase of the house, and will do honour to your Bills, whenever they appear, by paying the Cash.
Madam La Comtesse de Wickrad, according to your Relation, made me and our states, a most elegant Compliment, for which you will be so good if you please to make my acknowledgments.
Cant it be made convenient, for me to receive Possession of the House forthwith. I should prefer that and would pay the Remainder of the Money immediately, in which Case, I would remove at once Some Beds &c at least into it.

Adieu
J. Adams

